Exhibit Confirmation Agreement Party A: Guangxi Liuzhou Baicaotang Pharmaceutical Co.,Ltd. Party B: Tang Huitian Party C: Guangxi Liuzhou Baicaotang Pharmaceutical Co.Ltd. Guigang Branch In consideration of: Party B signed the "Personal loan / Guarantee contract"(2007,No.004 ) with Industrial and Commercial Bank of China Co., Ltd. Liuzhou Branch ,Longcheng Sub-Branch (hereinafter referred to as ICBC Longcheng sub-branch) on February 8th 2007. The loan agreementamount of RMB1,600,000 yuan ,term of the agreement for 96 months, and the repayment of the loanprincipal and interest on a monthly basis equal to repay the loan principal and interest way.
